Citation Nr: 1117313	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  09-28 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1954 to November 1956.

This matter came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February 2010 for further development.  The Veteran testified at a Board videoconference hearing in January 2010.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss disability and his tinnitus are causally related to his active duty service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010). 

2.  Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he has hearing loss disability and tinnitus related to noise exposure during his active duty service.  

As noted in the February 2010 Board remand, the Veteran's service treatment records are limited to his 1956 separation examination; however, the RO has exhausted all possible avenues to obtain a copy of any service treatment records.  Due to the limited service treatment records, the Board recognized its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board further noted that the Veteran had testified under oath as to noise exposure during service from weaponry as well as participation on the rifle team.  The Veteran's statements and testimony in this regard were supported by a statement from an individual who reportedly served with the Veteran.  Since the Veteran's statements and testimony were not inconsistent with his military occupation, noise exposure during service is conceded.

Turning next the question of current disability, the Board notes that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Board also notes that audiometric test results in 2007 and 2009 show that the Veteran does have hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board also finds that the Veteran's reports of tinnitus are sufficient to show current disability. 

The difficult question in this case has been to find a nexus or link between the current bilateral hearing loss disability and the Veteran's service which ended in 1956.  The only pertinent service record is an October 1956 report of separation examination which shows 15/15 for both ears on both the whispered voice and spoken voice hearing tests.  

A significant item of evidence of post-service evidence is the report of a June 1963 hearing test.  Although the 1963 test results did not show hearing loss as defined in 38 C.F.R. §  3.385(2010), it does appear that the test showed some elevated levels and a May 2008 private medical record includes a comment by a medical doctor to the effect that the June 1963 test results at the 4000 Hertz level were indicative of service noise exposure.  It also appears that the 2008 medical doctor interpreted the 1963 test results as showing early high frequency sensorineural hearing loss.  Such an opinion is highly significant in light of the following guidance furnished by the United States Court of Appeals for Veterans Claims (Court).  Specifically, The Board notes that the lack of any evidence that the veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 (1992).  Instead, as noted by the United States Court of Veterans Appeals (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Board remanded this case since the 2008 doctor did not furnish any rationale for the comments and because a June 2009 VA examiner's negative opinion was based, in part, on hearing within normal limits on the June 1963 audiogram.  However, the significance of the reading at 4000 Hertz was not discussed.  The Board, at that time, was presented with a case where there were two conflicting opinions, but neither included an adequate rationale to allow for an informed weighing of the opinions.  Although the Veteran was provided another VA examination per the Board's February 2010 remand, it appears to the Board that the VA examiner in July 2010 did not sufficiently discuss the significance of the reading at 4000 Hz as reflected in the June 1963 audiological examination.  Under the Court's guidance, it is not necessary to show hearing loss disability during service.  The Court appears to indicate that if there is persuasive evidence of inservice noise exposure and there is some indication of an upward shift in audiometric test results (even if not meeting the definition of hearing loss disability) which might suggest a decrease in hearing acuity, then it must be considered whether current hearing loss disability is in fact causally related to service.  In this case, the holding of the Court cannot be neatly applied since there is no record of any inservice audiometric testing.  The Board is left with a situation where the first audiometric test result if from 1963, approximately six and a half years after the Veteran's discharge.  

The Board has carefully considered the Veteran's sworn testimony as to a continuity of pertinent symptoms since service and finds his testimony and supporting statements to be generally credible despite the passage of a long period of time since service.  Further, the Veteran's spouse testified at the 2010 hearing that she believed the Veteran had difficulty hearing when she first met him some 28 years before.  The Board finds no reason to doubt her credibility.  At the hearing, the Veteran also testified that it was hard to tell, but he believed that his tinnitus first developed some 40 years before.  

The evidence in this case is certainly not compelling.  However, given the lack of available service treatment records, the Board must weigh the available evidence.  The evidence clearly shows current bilateral hearing loss disability and tinnitus, and the evidence also clearly shows noise exposure during service.  There is some medical evidence a few years after service which, under the Court's guidance, arguably suggests some decrease in hearing acuity.  Moreover, a medical doctor in 2008, after reviewing the 1963 test results, was apparently of the opinion that the 1963 test results showed early hearing loss and that the particular test reading at the 4000 hertz level was indicative of service noise exposure.  As noted, the 2008 opinion was not accompanied by a rationale, but then the VA opinions are also arguably inadequate in that they did not discuss the significance of the 1963 test result at the 4000 hertz level in light of the language quoted by the Court in Hensley.  Under the particular circumstances of this case, the Board finds that there is at least a reasonable doubt as to whether the Veteran's bilateral hearing loss disability and tinnitus are causally related to inservice noise exposure.  Accordingly, service connection must be granted.  38 U.S.C.A. § 5107(b). 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in February 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

Service connection for bilateral hearing loss disability is warranted.  Service connection for tinnitus is warranted.  The appeal is granted as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


